Citation Nr: 0102831	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO denied service connection for a right knee disorder.  
The veteran filed a timely notice of disagreement and his 
appeal has been perfected to the Board.

By rating decision of August 1999, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 10 percent, effective April 21, 
1997.  The veteran filed a notice of disagreement (NOD) to 
the August 1999 rating decision for the reason that he wanted 
a higher initial rating for his PTSD.  The RO issued a 
statement of the case (SOC) in December 1999.  The veteran 
did not file a timely substantive appeal to the Board on the 
issue of entitlement to a higher initial rating for his PTSD.  
As such, that issue is not before the Board for appellate 
consideration.


REMAND

The veteran and his representative contend that the veteran's 
right knee disorder, which was noted at the time of his entry 
to service and described as genu recurvatum, or 
hyperextension of his right knee joint, was aggravated by 
service, and has resulted in his current right knee 
disability.  Specifically, the veteran maintains that his 
current right knee condition was the result of constant 
vibration and pounding he received while serving as a tank 
commander in Vietnam.

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  In addition, a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2000).
Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  The duty to assist includes providing a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  These changes are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. at 2099-2100. 

Initially, the Board notes that the veteran's service medical 
records are unavailable.  In a January 1998 VA Administrative 
Decision, it was determined that the veteran's service 
medical records were not available after several attempts to 
obtain them for association with the claims folder.  There is 
a heightened duty to assist the veteran under these 
circumstances.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

The veteran subsequently provided personal photocopies of 
what appear to be four military physical examinations.  They 
consist of an incomplete copy of a January 1965 entrance 
examination, a November 1969 separation examination, and two 
medical examinations seemingly related to the veteran's 
reserve service between 1976 and 1981.  Aside from the 
January 1965 entrance examination note of non-disqualifying 
genu recurvatum of the right knee, the veteran's photocopies 
contain no evidence of complaints, treatment or diagnosis 
pertaining to the right knee.  The veteran has also provided 
a July 1998 buddy statement from James Yost describing the 
veteran emerging from a tank after a skirmish in May 1968.

There are no post-service medical records in the claims 
folder pertaining to the veteran's right knee.  The Board 
notes that during a VA examination in June 1997 for an 
unrelated claim, the veteran indicated that he had sustained 
a post-service right knee injury while employed by the 
Pittsburgh, Pennsylvania VA Medical Center (VAMC), that 
resulted in surgery in 1993.  The medical records related to 
the veteran's reported right knee injury and subsequent 
surgery have not been associated with the claims folder.

The veteran has not been afforded a VA examination of his 
right knee.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act.  At 
present, there are no service medical records supporting the 
veteran's service connection claim.  No relevant post-service 
medical records have been obtained for association with the 
claims folder.  There is no medical opinion from any 
physician of record in this case which links current right 
knee pathology, or an increase in the severity of pre-service 
right knee pathology, to any incident of military service.  
Inasmuch as it appears there are relevant clinical records 
pertaining to the veteran's right knee which have not been 
associated with the claims folder, further development is 
warranted prior to a decision in this case.

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of a right knee 
condition, or an increase in severity of 
his pre-service right knee condition.  
These sources may include private medical 
records showing treatment of the claimed 
disability, fellow service personnel 
statements, or personal testimony.  
Thereafter, and with appropriate 
authorizations, the RO should obtain a 
copy of all pertinent medical records 
from the identified health care 
provider(s), and associate them with the 
claims folder.

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
the post-service right knee injury the 
veteran sustained, and subsequent 
surgery, while employed by the 
Pittsburgh, Pennsylvania VAMC, referenced 
by the veteran at the July 1997 VA 
examination.  All records should be 
placed in the claims folder, to include 
the all operative and treatment records 
surrounding the incident.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any right knee 
condition.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should diagnose all right knee 
pathology.  The physician should render 
an opinion, as to whether it is as least 
as likely as not that any current right 
knee pathology is in any way related to 
his active military service or whether it 
is due to other causes.  Prior to 
rendering such an opinion, the examiner 
should elicit from the veteran a detailed 
history of his right knee disorder, to 
include his in-service right knee trauma 
while a tank crewman.  In providing such 
an opinion, the examiner should address 
whether it is at least as likely as not 
that any pre-service right knee condition 
increased in severity during or as a 
result of the appellant's military 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current right knee 
condition and any in-service injury or 
disease, or aggravation thereof, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right knee 
condition on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).

